Citation Nr: 9911882	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-42 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a right knee disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to July 1993.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) August 1994 rating decision which, among 
other things, granted service connection for right knee and 
left knee arthritis and hyperuricemia, assigning each knee 
disability a 10 percent rating.  By January 1996 rating 
decision, the rating of each knee disability was increased to 
20 percent.  By virtue of AB v. Brown, 6 Vet. App. 35, 38 
(1993), the claims remain in controversy where less than the 
maximum available benefit is awarded.


REMAND

A review of the record reveals that the veteran was scheduled 
to appear for VA orthopedic examination in July 1998.  A July 
24, 1998 report of contact indicates that he was "out of 
town" and therefore unable to report for his VA examination 
on July 20, 1998; he requested that the examination be 
rescheduled.

An October 22, 1998 computer-generated printout reveals that 
the veteran failed to report for his VA orthopedic 
examination scheduled for October 14, 1998.  A copy of a 
letter from the Loma Linda VA Medical Center (MC), dated 
October 22, 1998, reveals that he was informed of the time 
and place of his orthopedic examination scheduled for October 
14, 1998; he was also requested to call the VAMC if he were 
unable to keep his appointment.

While the veteran was informed of his orthopedic examination 
in October 1998 (and failed to report for same) by the Loma 
Linda VAMC, it is unclear how much advance notice he was 
given; it also does not appear that he was informed of his 
duty to report pursuant to 38 C.F.R. § 3.326(a) (1998), and 
of the consequences of his failure to report for the 
scheduled examination under 38 C.F.R. § 3.655 (1998).  
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  This fact has 
not escaped the attention of his representative.  (See the 
April 13, 1999 written presentation on appeal).  Thus, 
another VA orthopedic examination should be scheduled, as 
requested below; and the veteran should be informed of his 
duty to report for same and of the consequences of his 
failure to report.  The need for such examination is clear as 
the veteran was last furnished VA medical examination for 
compensation purposes in 1993, and since then, he underwent 
bilateral arthroscopic knee surgery.  

On examination, as requested below, functional impairment 
associated with each of the veteran's service-connected knee 
disabilities should be fully addressed consistent with 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also, Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (all disabilities, including 
those arising out of a single disease entity, are to be rated 
separately under 38 C.F.R. § 4.25 unless they constitute the 
"same disability" or the "same manifestation" under 
38 C.F.R. § 4.14).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected knee 
disabilities since June 1995.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of treatment 
should be obtained and added to the 
claims folder.

2.  The veteran should again be 
afforded a VA orthopedic examination to 
determine the nature and severity of 
all disabilities associated with each 
knee.  The examination report should 
include a description of pertinent 
symptoms and clinical findings, and an 
assessment of the functional impairment 
resulting therefrom.  The claims folder 
must be provided the examiner for 
review in conjunction with the 
examination.  When scheduling the 
examination, the veteran must be 
informed of the time and place of the 
examination, his duty to report for 
such examination under 38 C.F.R. 
§ 3.326(a), and the consequences of his 
failure to report.  See 38 C.F.R. 
§ 3.655(b); Connolly, 1 Vet. App. 566.  
A copy of the notification letter to 
the veteran must be documented in the 
claims folder.  Any knee pathology 
present should be discussed, and all 
appropriate testing conducted.  The 
examiner should elicit all of the 
veteran's subjective complaints 
concerning his bilateral knee 
disabilities and provide an opinion as 
to whether there is adequate pathology 
present to support each of his 
subjective complaints of pain.  The 
examiner should comment on the severity 
of these manifestations on the 
veteran's ability to function in the 
employment arena.  The examiner should 
also comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as visible 
manifestations on movement of the knees 
and functional impairment due to pain. 

3.  The RO review of the veteran's 
claims should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, and Esteban, 6 Vet. App. 259, 
and should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for final appellate review.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (the U.S. Court of Veterans Appeal prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).


